Citation Nr: 0838092	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  05-04 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for scars of the legs.

2.  Entitlement to service for a scar of the left shoulder 
(now claimed as upper bicep/deltoid region).

3.  Entitlement to service connection for scars of the right 
wrist.

4.  Entitlement to service connection for scars of the right 
hand.

5.  Whether new and material evidence has been submitted in 
order to establish service connection for entitlement to 
service connection for residuals of a head injury, to include 
migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 23, 1993 to 
July 12, 1994 and in the Air National Guard from August 21, 
1995 to September 30, 1995 and from April 16, 2001 to April 
28, 2001. 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied the benefits sought on 
appeal.

The veteran appeared and testified before the undersigned 
Veterans Law Judge in September 2008. A transcript is of 
record.


FINDINGS OF FACT

1.  Competent medical evidence does not support a finding 
that the veteran currently has any disability associated with 
scars of the legs.

2.  Competent medical evidence does not support a finding 
that the veteran currently has any disability associated with 
a left shoulder scar.

3.  Competent medical evidence does not support a finding 
that the veteran currently has any disability associated with 
scars of the right wrist.

4.  Competent medical evidence does not support a finding 
that the veteran currently has any disability associated with 
scars of the right hand.

5.  The October 1999 rating decision denying the claim of 
entitlement to service connection for a head injury is final.

6.  The veteran filed an application to reopen a claim to 
establish entitlement to service connection for a head 
injury.

7.  The evidence associated with the claims file subsequent 
to the October 1999 rating decision bears directly and 
substantially upon the specific matter under consideration. 

8.  Resolving all doubt in the veteran's favor, residuals of 
a head injury, to include migraine headaches, is 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Scars of the legs were not incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007). 

2.  A scar of the left shoulder (now claimed as upper 
bicep/deltoid region) was not incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007). 

3.  Scars of the right wrist were not incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007). 

4.  Scars of the right hand were not incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007). 

5.  Evidence received since the final October 1999 RO 
decision denying the veteran's claim of entitlement to 
service connection for a head injury is new and material, and 
the veteran's claim for that benefit is reopened. 38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) 
(2001).

6. With resolution of reasonable doubt in the veteran's 
favor, residuals of a head injury, to include migraine 
headaches, was incurred in military service. 38 U.S.C.A. §§ 
1101, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in July 2002 and 
August 2002. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claims; (2) informing the veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the veteran about the information and evidence he 
was expected to provide. Additionally, an April 2008 letter 
informed the veteran of how the RO assigns disability ratings 
and effective dates if a claim for service connection is 
granted and complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical records, hearing testimony, and 
lay statements are associated with the claims file. 
Additionally, the veteran was afforded multiple VA 
examinations. See Charles v. Principi, 16 Vet. App. 370 
(2002) ((Observing that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.")).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that when a 
claimant seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial. This notification obligation was 
accomplished by way of a letter from the RO to the veteran 
dated in July 2002. 

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.





The Merits of the Claims

Service Connection; In General

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury occurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic disability during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309. In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

The law provides that in order to establish service 
connection, there must be (1) evidence of an injury in 
military service or a disease that began in or was made worse 
during military service or one which would qualify for 
presumptive service connection; (2) competent evidence of a 
current physical or mental disability; and, (3) competent 
evidence of a relationship between the veteran's current 
disability and the in-service event.  Pond v. West, 12 Vet. 
App. 341, 346 (1999); Rose v. West, 11 Vet. App. 169, 171 
(1998).  

Active military service includes any period of active duty 
for training during which the veteran was disabled from a 
disease or injury incurred or aggravated in the line of duty. 
38 C.F.R. § 3.6(a) (2007). Active duty for training is 
defined, in part, as full-time duty in the Armed Forces 
performed by Reserves for training purposes. 38 U.S.C.A. § 
101(22); 38 C.F.R. § 3.6(c). Inactive duty for training is 
generally duty (other than full-time duty) prescribed for 
Reserves or duty performed by a member of the National Guard 
of any state (other than full- time duty). 38 U.S.C.A. § 
101(23); 38 C.F.R. § 3.6(d). Annual training is an example of 
active duty for training, while weekend drills are inactive 
duty. Presumptive periods do not apply to active duty for 
training or inactive duty for training. Biggins v. Derwinski, 
1 Vet. App. 474 (1991).

The resolution of this issue must be considered on the basis 
of the places, types and circumstances of service as shown by 
service records, the official history of each organization in 
which the claimant served, his medical records and all 
pertinent medical and lay evidence. Determinations relative 
to service connection will be based on review of the entire 
evidence of record. 38 C.F.R. § 3.303(a).

The Court of Appeals for Veterans Claims has held that the 
Board must determine how much weight is to be attached to 
each medical opinion of record. See Guerrieri v. Brown, 4 
Vet. App. 467 (1993). Greater weight may be placed on one 
medical professional's opinion over another, depending on 
factors such as reasoning employed by the medical 
professionals and whether or not, and the extent to which, 
they reviewed prior clinical records and other evidence. 
Gabrielson v. Brown, 7 Vet. App. 36 (1994). In assessing 
evidence such as medical opinions, the failure of the 
physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998). Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion. See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).


Entitlement to service connection for scars of the legs, left 
shoulder (now claimed as upper bicep/deltoid region), right 
wrist, and right hand.

In an October 2005 rating decision, the RO granted service 
connection for right shoulder and elbow scars, effective May 
15, 2001. Remaining are the veteran's claims of service 
connection for scars of the legs, left shoulder, right wrist, 
and right hand. Having carefully considered the claims in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claims and the appeal will be denied.

An April 1993 service examination record noted a one-half 
inch scar of the veteran's right wrist.

A May 1994 service treatment record indicated the veteran had 
an abrasion to the left knee from a bicycle accident. There 
are no subsequent medical records which indicate any injury 
to or complaints, diagnosis, or treatment of a left knee 
disorder relative to a scar to the left knee.

September 1997 service treatment records indicated the 
veteran had an excisional biopsy and an April 1998 
examination documented a one and one-half inch scar on the 
left shoulder. 

A December 1997 service record noted the veteran had 
superficial laceration on the right hand dorsum, the largest 
of which was over the 5th distal metacarpophalangeal joint 
(MCP) due to accidently putting his hand through his 
apartment window. 

Post-service, a September 2005 VA examiner noted multiple 
scars to the fingers of the right hand. The right index 
finger scar measured two millimeters, the right middle finger 
scar measured one centimeter, the right index finger scar was 
one centimeter, and the right pinky finger scar was two 
millimeters. The veteran had a two centimeter by one 
centimeter flat scar of the right wrist. The examiner noted 
the veteran reported a scar of the right knee due to a prior 
arthroscopic surgery, however, no visible scars were noted. 
The veteran had a two centimeter well-healed scar to the 
posterior aspect of his left shoulder. The left knee had a 
five centimeter linear flesh-toned scar just above the 
patella. The examiner noted all scars were superficial and 
nontender. The examiner stated the veteran presented with 
multiple scars status post a bike accident, however, the 
examiner stated that accounts of this injury and scaring were 
not clearly defined in the claims file. 

The veteran testified at a September 2008 Board hearing that 
he incurred his scars during a bicycle accident while on 
active duty to both legs, both hands, his wrist, elbows and 
shoulders. 

In Chelte v. Brown, 10 Vet. App. 268, 270-71 (1997), the 
Court held that a scar is not a current disability unless the 
veteran experiences some complications that would warrant a 
compensable rating. In the absence of proof of a present 
disability attributable to the incision or scar, there can be 
no valid claim of service connection. Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole. See Madden v. Gober, 125  
F.3d 1477, 1481 (Fed. Cir. 1997).  Here, the evidence in 
favor of the claim is the veteran's self-reports of scars 
which he contends are larger and therefore more visible and 
painful, than is demonstrated by the objective evidence. 
Although the Board has considered the veteran's contentions, 
the Board finds the objective medical evidence to be more 
probative, as it was generated with the specific purpose of 
ascertaining the veteran's physical condition, and is 
therefore akin to statements of diagnosis and treatment. 
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision); see also  LILLY'S: AN INTRODUCTION TO 
THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state 
jurisdictions, including the federal judiciary and Federal 
Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care); see also 
Cartright v.  Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  In short, although scars 
exist, the evidence indicates that they are superficial.   

Since the evidence in fact shows scars, albeit merely 
superficial, the question is whether these scars constitute a 
current disability for purposes of VA compensation. Here, a 
September 2005 VA examiner stated that the veteran had 
numerous superficial, non-tender scars, with no noted 
complications. In short, the competent medical evidence did 
not show that the veteran experiences any complications from 
the claimed scars that would warrant a compensable rating 
under 38 C.F.R. § 4.118.  

The first notation of a claim or complaints of scars 
associated with the record is dated in 2002, approximately 7 
years after the veteran's bicycle accident. This gap in 
evidence constitutes negative evidence that tends to disprove 
the veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact). 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for scars of both legs, the left 
shoulder, right wrist and right hand, and the benefit-of-the-
doubt rule is not for application. 38 U.S.C.A. § 5107, 
Gilbert v. Derwinksi, 1 Vet.App. 49 (1990).

Whether new and material evidence has been submitted in order 
to establish service connection for entitlement to service 
connection for a head injury.

In a October 1999 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
head injury. The veteran did not appeal the decision and 
therefore, the October 1999 rating decision is final.  The 
veteran filed an application to reopen the claim of 
entitlement to service connection for a head injury in May 
2001, with the requirement of the submission of new and 
material evidence. 

In a December 2002 rating decision, the RO denied the 
veteran's claim stating new and material evidence had not 
been submitted. Having carefully considered the veteran's 
claim in light of the evidence obtained and the applicable 
law, the Board will reopen the veteran's claim finding the 
veteran has submitted new and material evidence. 

The law provides that unappealed rating actions of the RO are 
final. 38 U.S.C.A. § 7105. In order to reopen a claim there 
must be added to the record "new and material evidence." 38 
U.S.C.A. § 5108.

Evidence associated with the claims file prior to the October 
1999 rating decision consisted of service treatment and 
personnel records, VA medical records, and  statements from 
the veteran. 

Evidence associated with the claims file subsequent to the 
October 1999 rating decision includes VA medical records, 
including a compensation and pension examination, and hearing 
testimony.

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits. Evans v. Brown, 9 
Vet. App. 273, 285 (1996). The provisions of 38 C.F.R. § 
3.156(a), defining new and material evidence was amended and 
applies to claims to reopen filed on or after August 29, 
2001. See 66 Fed. Reg. 45620 (2001).

That amendment does not apply in this case. Thus, by "new and 
material evidence" is meant "evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim." 38 C.F.R. § 3.156(a) (2001). 
In Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998), it was 
noted that such evidence could be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant the claim. The credibility of the evidence is 
presumed for the purpose of reopening. Justus v. Principi, 3 
Vet. App. 510 (1992).

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim. The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

The newly submitted and material evidence includes a 
September 2005 VA examination associating the veteran's head 
injury to service. The veteran additionally submitted 
testimony during a Board hearing in September 2008.

As this evidence specifically addresses the issue under 
appeal, it is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156 (2000).  

Accordingly, new and material evidence having been submitted, 
the claim of entitlement to service connection for a head 
injury is reopened. 

Entitlement to service connection for residuals of a head 
injury, to include migraine headaches.

On May 15, 1994, service treatment records noted the veteran 
was bicycling and struck by a car which caused him to fly 
onto the hood. The veteran's DD214 indicates he was on active 
duty from September 1993 to July 1994. The veteran was 
diagnosed with a right rotator cuff tear and abrasions to his 
left elbow, hip and knee. There was no loss of consciousness.

The veteran was on active duty status when he incurred a head 
injury September 15, 1995. The veteran was bending over and 
upon straightening up, he struck the left side of his head on 
a shelf. He was referred to the hospital for sutures. (See 
Line of Duty Determination dated September 15, 1995 and New 
Mexico Air National Guard Special Order dated August 18, 
1995).

In a March 1999 treatment record, Dr. EK diagnosed the 
veteran with migraine headaches, exacerbated by a closed head 
injury sustained in October 1995.

In a September 2005 VA examination, the examiner initially 
noted that the veteran's claims folder as well as medical 
records were reviewed prior to the examination. The veteran 
complained of frequent headaches and decreased short term 
memory. A November 2003 magnetic resonance imaging (MRI) 
examination indicated a very small and old focus of gliosis 
in the left frontal white matter. The examiner diagnosed the 
veteran with a status post closed head injury with a 
concussion times two, 1994 and 1995; MRI evidence of a small 
lesion in the left frontal white matter most likely 
consistent with a small focus of contusion; and, depression. 
The examiner stated it was more likely than not that the 
onset of the veteran's migraine headaches were triggered by 
the closed head injury.

The veteran has a current diagnosis of closed head injury 
which has been attributed to his military service.

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." In Gilbert, the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence. Under the benefit of the doubt 
doctrine established by Congress, when the evidence is in 
relative equipoise, the law dictates that the veteran 
prevails. Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

After a full review of the record, including the evidence and 
the testimony of the veteran, the Board concludes that 
service connection for a closed head injury is warranted. As 
noted above, the evidence includes the service medical 
records which show treatment for head injuries in service and 
the opinion of a September 2005 VA examiner indicating a 
current diagnosis of a head injury which more likely than not 
was the cause of the onset of the veteran's migraine 
headaches. With the resolution of reasonable doubt in the 
veteran's favor, service connection for a closed head injury 
is warranted.

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the veteran, or be of assistance to this inquiry.  


                                            (BOARD'S ORDER 
CONTINUED ON NEXT PAGE)

















ORDER

Service connection for scars of the legs is denied.

Service connection for a scar of the left shoulder (now 
claimed as upper bicep/deltoid region) is denied.

Service connection for scars of the right wrist is denied.

Service connection for scars of the right hand is denied.

New and material evidence having been submitted, the appeal 
of the reopening of a claim of entitlement to service 
connection for a head injury is granted to that extent only. 

Service connection for residuals of a head injury, to include 
migraine headaches, is granted, subject to the regulations 
governing monetary awards.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


